Citation Nr: 1439449	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  05-41 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes, including on an extra-schedular basis.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities, the need for regular aid and attendance (A&A), and/or on account of being housebound (HB).

REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the military from June 1973 to June 1976 and from November 1979 to July 1989.

This case has a lengthy procedural history and comes to the Board of Veterans' Appeals (Board/BVA) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision, in relevant part, increased the rating for the Veteran's low back disability from 20 to 40 percent retroactively effective from June 29, 2004, the date of receipt of his claim for a higher rating for this condition.  And since that was not the maximum possible rating he could receive for this disability, he appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In support of this claim, and others that he also had appealed, the Veteran testified at a videoconference hearing in October 2007 before a Veterans Law Judge (VLJ) of the Board.  However, there was a malfunction in the recording equipment, so the transcript of the proceeding was mostly inaudible.  Consequently, the Board asked the Veteran in January 2008 whether he wanted another hearing.  And in response, he indicated in February 2008 that he did, but that he wanted the hearing at the RO with the VLJ there (Travel Board hearing), rather than using the videoconferencing technology like for his prior hearing.  Thus, later in February 2008, the Board remanded the claims to schedule him for this additional hearing.  He subsequently had this Travel Board hearing in July 2008 before the undersigned VLJ of the Board, during which he and his wife provided testimony in support of his claim for a higher rating for his low back disability (and concerning the other claims he also had appealed).


The Board later issued a decision in September 2008 granting service connection for cervical spondylitis (a neck disorder).  The Board also assigned separate 10 percent ratings for the Veteran's short-term memory loss and constipation, such that these additional disabilities were no longer rated as part and parcel of the low back disability.  The Board then proceeded to remand the case to obtain additional records concerning his receipt of disability benefits and/or supplemental income from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  

The Appeals Management Center (AMC) issued a decision in March 2009 implementing the Board's decision and assigning the separate 10 percent ratings for the short-term memory loss and constipation retroactively effective from June 24, 2004, the date of receipt of the claim.  The AMC also assigned a 10 percent initial rating for the cervical spondylitis retroactively effective as of that same date.  The Veteran did not, in response, separately appeal these ratings or this effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

In a May 2010 decision, the Board denied the appeal for a schedular rating higher than 40 percent for the service-connected low back disability, remanded the issue of entitlement to an extra-schedular rating for this low back disability, and referred the issue of derivative entitlement to a TDIU to the RO for adjudication in the first instance.


The Veteran then appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 memorandum decision, the Court found that the derivative issue of entitlement to a TDIU was part and parcel of the Veteran's claim for an increased rating for the service-connected low back disability and was not a new or separate claim.  The Court determined the Board therefore should have remanded, rather than referred, this derivative claim to the RO as the Agency of Original Jurisdiction (AOJ).  In vacating the Board's May 2010 decision for this reason, the Court cited its holdings in Rice v. Shinseki, 22 Vet. App. 447 (2002).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

Meanwhile, the AMC adjudicated the Board-remanded issue of entitlement to an extra-schedular rating for the low back disability and, in June 2011, issued a supplemental statement of the case (SSOC) regarding this issue, denying the claim even on this additional basis.  The file subsequently was returned to the Board for further appellate consideration.

The Veteran and his attorney submitted additional pertinent evidence in November 2011 and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2012).

There also was an outstanding hearing request, however, so the Board remanded the claims to the RO.  The Veteran subsequently had another videoconference hearing before the undersigned in September 2012, during which he and his wife provided testimony in support of his claim for a higher rating for his low back disability and for a TDIU.

In February 2013 the Board granted the TDIU claim, but remanded the remaining claim of entitlement to a rating higher than 40 percent for the low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes, including on an extra-schedular basis.  The Board found that, since there was a suggestion that the Veteran's low back disability was worsening, and because his most recent VA low back examination was in March 2005, so some 8 years prior, a new examination of his lumbar spine was needed.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Additionally, the Board instructed that the RO/AMC should consider whether the Veteran's low back disability was so severe as to warrant referral for extra-schedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(a), (b) (2013).  

The AMC issued a decision in July 2013 implementing the Board's TDIU grant.  Meanwhile, the AMC adjudicated the Board-remanded issue of entitlement to a rating higher than 40 percent for the low back disability, including on an 
extra-schedular basis.  In February 2014, in accordance with the Board's remand directives, the Veteran was provided a VA examination of his low back.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the results of this examination, the AMC continued to deny a higher rating for his low back disability in a June 2014 SSOC.  The AMC also again determined that referral of this claim for extra-schedular consideration was not warranted, as his disability picture was not so exceptional or unusual as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  However, in a June 2014 rating decision, the RO granted service connection for associated radiculopathy of his right and left lower extremities, assigning each lower extremity a 10 percent rating retroactively effective from January 27, 2010 to February 27, 2014, and a higher 20 percent rating since.  The Veteran has not, in response, separately appealed these ratings or these effective dates.  See Grantham, 114 F.3d 1156.

Meanwhile, in December 2013, he filed a claim of entitlement to SMC based on loss of use of his lower extremities, the need for regular A&A, and/or on account of being HB, which the RO denied in a July 2014 rating decision.  Prior to the issuance of that rating decision, the Veteran's representative had submitted a letter arguing that his entitlement to SMC should be considered as part and parcel of his appeal for an increased rating for his low back disability.  See July 2014 Letter from the Representative.  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC under 38 U.S.C.A § 1114.  See Bradley 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Moreover, as the Board noted in its February 2013 decision granting a TDIU, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court (CAVC) recognizes in Bradley that a separate award of a TDIU predicated on a single disability may form the basis for an award of SMC.  See Bradley, 22 Vet. App. 280; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Here, as the Board has granted a TDIU on the basis that the pain caused by the Veteran's low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes and associated disabilities, virtually eliminates any possibility of him reentering the workforce and obtaining a job that could be considered substantially gainful versus just what amounts to marginal, see February 2013 Board Decision, and as he does not currently have a disability with a 100 percent schedular rating, the Board is considering this additional entitlement to SMC as part and parcel of this increased-rating claim.  

This appeal was partly processed electronically using the Virtual VA and Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  At no time during the course of this appeal has the Veteran's low back disability been manifested by unfavorable ankylosis of the entire thoracolumbar segment of his spine (the thoracolumbar segment is comprised of the thoracic and lumbar segments) or of his entire spine (if also considering additionally the adjacent cervical segment), or by incapacitating episodes lasting at least 6 weeks a year.

2.  The rating schedule adequately addresses the symptoms of his low back disability and consequent impairment; this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

3.  But his service-connected disabilities are of such severity as to render him unable to keep himself ordinarily clean and presentable or to avoid the hazards or dangers incident to his daily environment, that is, without the regular A&A of another person.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the service-connected low back disability on either a schedular or extra-schedular basis.  38 U.S.C.A. § 1155, 5107 (West 2002 & 2013); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5241 (2013).

2.  The criteria are met, however, for SMC based on the need for regular A&A.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 2013); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties to Notify and Assist the Veteran with these Claims

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).


A.  Duty to Notify

Letters dated in March and April 2006, May 2008 and May 2009 provided all notice required under the VCAA, including insofar as notifying the Veteran of VA's general criteria for rating service-connected disabilities as well as the specific criteria for rating disabilities of the spine, providing examples of the types of evidence that might tend to support the claims, and informing him of his and VA's respective responsibilities in obtaining relevant records and other evidence.  See  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Additionally, a May 2014 letter informed him of the evidence required to substantiate his SMC claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Id.

The letters were followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

B.  Duty to Assist

All measures also have been undertaken to assist the Veteran in fully developing these claims, including obtaining and associating with the claims file his service treatment records (STRs), post-service VA treatment records, records concerning the his Social Security Disability claim, and lay statements from him, his family and friends.  He has not identified any other records or evidence he wished to submit or have VA obtain.  See 38 C.F.R. § 3.159(c).

The Veteran was also afforded VA examinations assessing and reassessing the severity of his low back disability.  See 38 C.F.R. §§ 3.159(c), 4.1.  His low back was examined in September 2003 and March 2005.  Additionally, in response to the Board's remand in February 2013, another VA examination was performed.  

That February 2014 examination included consideration of his medical history and set forth current findings enabling the Board to make fully informed decisions on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no indication there has been a material change in the severity of his low back disability since he was last examined on remand in February 2014.  38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  Moreover, neither he nor his representative has challenged the adequacy or thoroughness of the most recent February 2014 VA examination report or the competency of that examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Accordingly, VA's duty to assist has been satisfied, as well.  

Further, the February 2014 examination report is responsive to the questions posed in the Board's February 2013 remand, including insofar as the severity and functional effects of the Veteran's service-connected low back disability.  Additionally, as instructed, the RO/AMC made a decision as to the propriety of referral for extra-schedular consideration.  Thus, there was compliance with the Board's remand directives in the conducting of those VA examinations, in obtaining the necessary medical comment, in determining whether referral for extra-schedular consideration was warranted, and afterwards in readjudicating the claims in light of this and all other additional evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

C.  Compliance with Hearing Officer's Duties

The Veteran and his wife also testified at Board hearings in October 2007, July 2008, and September 2012.  As mentioned, due to a malfunction in the recording equipment, the transcript of the October 2007 videoconference hearing was mostly inaudible; so he was afforded a Travel Board hearing in July 2008 before the undersigned VLJ of the Board.  He and his wife also testified at an additional hearing in September 2012 before the undersigned VLJ.  Relevant to those proceedings, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  Here, to this end during the hearings, the presiding VLJ noted the bases of the prior determinations and the elements of the claims that were lacking to substantiate them.  In addition, the presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims. 

Moreover, neither the Veteran nor his representative asserted during or since the hearings that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearings.  To the contrary, the hearings focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2) such that the Board may adjudicate the claims based on the current record.

D.  VCAA Conclusion

In light of all that has occurred, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.


II.  Increased Rating

The Veteran claims his low back disability is more severely disabling than reflected by the 40 percent schedular rating currently assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation in that the rating is "staged".  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (concerning established ratings); and Fenderson v. West, 12 Vet. App. 119 (1999) (pertaining to initial ratings).

The Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Moreover, when the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Veteran's low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes, had a 10 percent rating from July 19, 1989 to August 28, 2003, a 20 percent rating from August 29, 2003 to June 28, 2004, and has had a 40 percent rating since June 29, 2004.  He filed this claim for an increased rating for his low back disability on June 29, 2004, which means the current regulations governing the evaluation of spinal disabilities apply (the revisions to these criteria occurred in September 2002 and September 2003, so before he had filed this claim).  The Board therefore need only consider the revised criteria.

And as already explained, the RO's March 2005 decision at issue increased the rating for his low back disability from 20 to 40 retroactively effective from June 29, 2004, the date of receipt of his claim for a higher rating for this disability.  The Board also since, as mentioned, has granted separate 10 percent ratings for short-term memory loss and constipation, which the RO also made retroactively effective from June 29, 2004, such that these additional disabilities are no longer rated as part and parcel of the low back disability.

As well, the Board granted service connection for cervical spondylitis (a neck disorder), and the RO also assigned a 10 percent initial rating for that still additional disability, also retroactively effective from the June 29, 2004 claim.  Additionally, in June 2014, the RO granted service connection for associated radiculopathy of his right and left lower extremities, assigning each a 10 percent rating retroactively effective from January 27, 2010 to February 27, 2014, and a 20 percent rating since February 28, 2014.  So to the extent he has additional disability in each of these other respects, he is already receiving compensation for it.

As concerns the remaining issue of whether he is entitled to an even higher rating for his low back disability, the rating for this disability was assigned under 38 C.F.R. § 4.71a, DC 5241, for spinal fusion.

The General Rating Formula for Diseases and Injuries of the Spine (General Formula) covers evaluation of spinal disabilities under 38 C.F.R. § 4.71a, DCs 5235-5242.  A rating higher than the currently assigned 40 percent is available under the General Rating Formula when there is unfavorable ankylosis of the thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent).  38 C.F.R. § 4.71a, DCs 5235-5242.  Note (1) in the General Rating Formula also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Indeed, this is the reason the Veteran has received separate ratings for his left and right leg radiculopathy since it is associated with his low back disability.

X-ray reports confirm the Veteran is status-post spinal fusion of the L5, S1, and S2 discs of his lumbar spine.  He also wears a back brace and uses a cane "constantly."  See February 2014 VA Examination Report.  Additionally, he reported that he "uses a wheelchair when going out."  See id.  But the reports of his VA compensation examinations in September 2003, March 2005, and February 2014 do not indicate the thoracolumbar segment of his spine is ankylosed, much less in an unfavorable position.  Specifically, on VA examination in September 2003 and March 2005 motion of his spine was possible in every direction - albeit less than normal range of motion.  In February 2014, although he was unable to perform the extension of his lumbar spine, his forward flexion was to 40 degrees before objective evidence of painful motion became apparent, his lateral flexion was to 10 degrees bilaterally, as was his lateral rotation.  Ankylosis, by definition, is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

Note (5) in DCs 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis - which, incidentally, even if present, would at most warrant the 40 percent rating the Veteran already has.

There simply is no competent and credible indication in the VA or private treatment records, including those the SSA considered, or in VA compensation examination reports, establishing this required unfavorable ankylosis of the entire thoracolumbar spine.  Even when accounting for the fact that the Veteran's pain may at times lessen his low back range of motion, it cannot be said that his motion is so restricted as to amount to ankylosis, which essentially according to the definitions provided contemplates absolutely no motion at all.  Therefore, a schedular rating higher than 40 percent, i.e., a 50 percent rating, for the low back disability is not warranted under the revised General Rating Formula for Diseases and Injuries of the Spine.  Moreover, by logical deduction, since he does not have the required unfavorable ankylosis of the thoracolumbar segment of his spine (the thoracolumbar segment is comprised of the thoracic and lumbar segments), he necessarily also does not and indeed cannot have unfavorable ankylosis of his entire spine (if also considering additionally the service-connected adjacent cervical segment), so as to in turn warrant an even higher 100 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine.


In addition to the above schedular criteria, the Board also finds that a disability rating higher than 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202, 204-08 (1995).  If, as here, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); DeLuca, 8 Vet. App. at 206 -07.  Further concerning this, keep in mind that his 40 percent rating under the General Formula is also the highest possible rating that would be allowable for limitation of motion, absent ankylosis.  Moreover, in Mitchell the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 
0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

The Veteran's low back disability potentially could be rated alternatively under DC 5243, as he has been found to have IVDS, i.e., disc disease, on VA examination.  See March 2005 VA Examination Report; February 2014 VA Examination Report.  Under DC 5243, IVDS (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a, Note (6).


The Formula for Rating IVDS based on Incapacitating Episodes found in DC 5243 provides for a 20 percent rating when there have been incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months. A higher 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. Whereas an even higher 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the last 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

Note (1) to DC 5243, however, defines an "incapacitating episode" as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician" (emphasis added).  And the evidence simply does not establish the Veteran has experienced any incapacitating episodes on account of his low back disability, at least according to this definition.  

The Veteran has asserted that he is often confined to bed for significant periods of time.  See, e.g., September 2003 VA Examination Report (noting the Veteran's assertion that he requires two days a week of bed rest because of his back pain); June 2005 VA Preventative Health Screening Note (reporting that he stated that he spent nearly the entire month in bed due to severe back pain, related to weather change); September 2007 VA Clinician Progress Note (reflecting that he spends "75% of time in bed"); July 2008 Hearing Transcript (testifying that due to his low back disability, he needs to have a hospital bed at home and "spend[s] actually four or five days out of the week in bed"); September 2012 Hearing Transcript (reporting that since about 2009, he had spent about 80 percent of his time in bed because the pain was too great to sit, stand, or walk for any prolonged period of time).  However, there is no evidence of record indicating that a physician has actually determined that it is medically necessary for him to have bed rest for his associated IVDS symptoms.  He has previously alleged that physicians had prescribed him frequent bed rest, see, e.g., March 2005 VA Examination Report, but, again, there is no medical evidence of record, including in his VA treatment records and those records considered by the SSA in awarding him disability compensation, that a physician gave such a directive or prescription of treatment.  

Moreover, he has not continued to assert that any such bed rest was prescribed.  See, e.g., July 2008 Hearing Transcript; September 2012 Hearing Transcript (reviewing and acknowledging the IVDS criteria defining bed rest).  So, by definition, he has not experienced incapacitating episodes according to the applicable regulation because there is no indication that a doctor has made this necessary prescription of bed rest.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence.").  Thus, although he may often feel the need to rest in bed because of the extent of his low back pain, there is no evidence showing he has had incapacitating episodes as defined by the rating formula, certainly not of the required frequency and duration.  Accordingly, a higher rating is not warranted under DC 5243.  See id.

Moreover, as mentioned, service connection has been established for the associated radiculopathy of his right and left lower extremities.  There is no evidence of any other neurologic abnormalities that may be associated with his low back disability.  Accordingly, further consideration of entitlement to separate ratings for associated neurologic abnormalities is unwarranted.

Because the Veteran has been diagnosed with arthritis of the lumbar spine, the Board also has considered the DC's directly applicable to arthritis.  DC 5242 concerns arthritis when specifically affecting the spine and refers the rater also to DC 5003.  DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Under DC 5003, degenerative arthritis (hypertropic or osteoarthritis), established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of DC 5003, the Court held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Here, though, the 40 percent rating assigned under the General Rating Formula already compensates the Veteran for painful and limited motion associated with arthritis of the spine.  See 38 C.F.R. § 4.71a, DC 5242.  By its express terms, a separate rating may not be assigned under DC 5003 when an evaluation is already assigned based on limitation of motion.  See id.  Moreover, to assign a separate rating based on arthritis or painful motion of the spine would result in compensating the Veteran twice for the same manifestation of his low back disability under various diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Thus, a higher or separate rating under DC 5003 is not available. 

The Board has carefully considered the Veteran's statements describing his low back symptoms and associated functional limitations.  However, the preponderance of the evidence, including his lay statements, shows that his low back disability most closely approximates the criteria for a 40 percent rating rather than a higher rating.  See 38 C.F.R. § 4.7.  

In conclusion, there is no evidence supporting entitlement to a rating exceeding 40 percent at any point during the pendency of this appeal.  Thus, a "staged" rating is not warranted for this time frame under consideration.  See Hart, 21 Vet. App. at 509-10.


III.  Extra-schedular Consideration

Finally, in evaluating the Veteran's claim for a higher rating, the Board also has considered whether he is entitled to a greater level of compensation on an 
extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the Veteran has asserted that, if a higher schedular rating is unwarranted, then he is entitled to a greater level of compensation on an extra-schedular basis because the schedular criteria are inadequate to rate his low back disability.

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which held that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).


According to Thun v. Peake, 22 Vet App 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this particular instance, however, the Board finds that the schedular criteria are adequate to rate the Veteran's low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes.  Thun, 22 Vet. App. 111 (2008); see also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc).  Throughout the pendency of the appeal, he has manifested symptoms including severe pain, decreased range of motion, functional loss due to pain, weakness, fatigability, or incoordination, and flare-ups of pain further hindering his range of motion.  See, e.g., September 2003, March 2005, and February 2014 VA Examination Reports.  The Rating Schedule, nonetheless, fully contemplates these described symptoms and their consequent effects.  Indeed, the diagnostic criteria specifically consider pain, loss of movement (limitation of motion), flare-ups, and functional limitation.  See 38 C.F.R. § 4.71a, General Rating Formula (providing, in pertinent part, for ratings based on limited motion, irrespective of the presence of pain and whether or not it radiates); 38 C.F.R. § 4.71a, DC 5003 (providing for ratings for arthritis); see also 38 C.F.R. §§ 4.40, 4.45, and 4.59 (providing for at least a compensable rating for painful motion of a joint, as well as excess fatigability, weakness, and incoordination).  Thus, he does not have symptoms associated with his low back disability that have been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.

In addition, there are no reports of hospitalization on account of this disability, and only this disability, certainly not on what could be considered a frequent basis.  Instead, most, if not all, of the evaluation and treatment the Veteran has received for this disability has been on an outpatient, rather than inpatient, basis.

Moreover, since, as discussed, in February 2013, the Board granted the derivative claim for a TDIU, he already has been found to be unemployable because of his service-connected low back disability.  The CAVC has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16(b)."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun, 22 Vet. App. 111 ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.").  Therefore, the Board's decision to grant his derivative TDIU claim is concession he has occupational impairment attributable to his service-connected low back disability that is greater than just the relatively "marked" interference with employment contemplated by an extra-schedular rating for this disability under § 3.321(b)(1).

Finally, the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In sum, then, the Board finds that the schedular rating criteria adequately address his disabilities and resultantly that referral for extra-schedular consideration is unwarranted.  See Thun, 22 Vet. App. at 115.  See also VAOPGCPREC 6-96 (August 16, 1996); see, too, 38 C.F.R. § 4.71a.  

IV.  SMC

The Veteran has additionally claimed entitlement to SMC based on loss of use of the lower extremities, the need for regular A&A, and/or on account of being HB.

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i).

First, as relevant to this case, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; is permanently bedridden; or is so helpless as to be in need of regular A&A of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Loss of use of a hand or a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2).

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot.  Specifically, the medical evidence of record does not show that the Veteran's service connected low back disability, or its related manifestations, including the bilateral lower extremity radiculopathy, results in loss of use of his lower extremities.  VA examinations performed during the pendency of this claim, including most recently in February 2014, do not yield findings of ankylosis of any joints, shortening of either lower extremity, or complete paralysis of the external popliteal nerve, or any other nerve, in either lower extremity.  Rather, the effects of his service-connected sciatic radiculopathy have been found by VA physicians to be, at worst, moderate.  See, e.g., February 2014 VA Examination Report.  

But as mentioned SMC also is permissible when it is shown the Veteran needs A&A, meaning he is so helpless as to require the regular A&A of another person.  38 U.S.C.A. § 3 .350(b).  And as it pertains to this present case, criteria for establishing this entitlement need include considering whether he is permanently bedridden or so helpless as to be in need of regular A&A.

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of the regular A&A of another person: 

(1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for A&A).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular A&A, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular A&A of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).


If the Veteran does not qualify for increased benefits for A&A, increased compensation benefits still may be payable if the Veteran is able to establish entitlement to SMC based on HB status under 38 U.S.C.A. § 1114(s).  In that instance, the evidence must show that he has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or that he has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability, or disabilities, he is permanently and substantially confined to his or her immediate premises.  See 38 C.F.R. § 3.350(i).

In this case, the Veteran is currently service connected for a low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes, with a current evaluation of 40 percent; associated radiculopathy of the right and left lower extremities, each with a current evaluation of 20 percent; cervical spondylitis, with a current evaluation of 10 percent; constipation associated with his low back disability and addiction to opiates, with a current evaluation of 10 percent; and short-term memory loss associated with his low back disability and addiction to opiates, with a current evaluation of 10 percent.  He also, as mentioned, has a TDIU.

As an initial matter regarding this additional SMC claim, the Board notes that the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes.  Moreover, the evidence does not indicate that he is currently, or has ever been, a patient in a nursing home.  See 38 C.F.R. § 3.351(c)(1), (2).  Therefore, SMC based on A&A is not warranted on these bases.  

Affording the Veteran the benefit of the doubt, however, the Board finds that the evidence is at least in relative equipoise as to whether his service-connected disabilities render him so helpless as to need regular A&A.  In this regard, there is medical evidence of record indicating he is unable to dress himself without the help of another.  See February 2014 VA Examination Report (reflecting that he requires "assistance with dressing and undressing").  See also 38 C.F.R. § 3.352(a).  Moreover, VA treatment records reflect that he requires assistance bathing.  See June 2012 VA Rehabilitation Consultation (reflecting that he "needs to be able to wash himself between caregiver baths" and ordering a wash basin for this purpose).  

The Veteran and his wife additionally testified during the September 2012 Board hearing that he experiences frequent falls after which he requires assistance to get up or get back into bed.  See also July 2008 Board Hearing Testimony (reflecting that, frequently, in order for him to get out of bed, his wife must support him to ensure that he does not fall).  See, too, 38 C.F.R. § 3.352(a).  Both he and his wife are competent, even as lay people, to report on that as to which they have personal knowledge, such as him experiencing or her observing frequent falls.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994) and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  And the Board also finds their assertions concerning this to be credible, therefore ultimately probative evidence in support of this claim, since they are consistent with and supported by the other evidence of record, including his VA treatment records and examination reports documenting the severity of his service-connected disabilities.  Id.  See also Rucker v. Brown, 10 Vet. App. 67 (1997).

In light of the foregoing, the evidence supports the granting of SMC based on the need for the regular A&A of another person.  This evidence, especially when considered in combination, reflects that the Veteran requires assistance with dressing and undressing and keeping himself ordinarily clean and presentable.  He also needs assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  He therefore has established his factual need for the A&A of another person.  See 38 C.F.R. § 3.352(a).

Accordingly, entitlement to SMC based on the need for the regular A&A of another is warranted.  Since these benefits are being granted, there is no need to consider the lesser benefit of SMC based on HB status.  See 38 C.F.R. § 3.351(d).



ORDER

The claim of entitlement to a rating higher than 40 percent for the low back disability on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) is denied.

However, entitlement to SMC based on the need for regular A&A is granted, subject to laws and regulations applicable to payment of VA monetary benefits.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


